Exhibit 10.1
5 June 2008
Mr. W. Gene Musselman
Groot Haesebroekseweg 37
Wassenaar, 2243 ED
The Netherlands
Re: Section 409A Amendment
Dear Gene:
This letter sets forth our agreement to amend your Employment Letter effective
April 19, 2000 (the “Letter”), between Liberty Global, Inc. (“LGI”), as
successor to and assignee of UnitedGlobalCom, Inc., and yourself concerning your
continued employment with LGI and your secondment to UPC Broadband Holding
Services BV, as assignee of Liberty Global Europe N.V., fka United Pan-Europe
Communications N.V. (the “Company”), an indirect subsidiary of LGI, as amended
by that certain addendum dated as of September 3, 2003, the contract extension
dated November 2, 2005 and the Assignment and Assumption Agreement dated as of
January 1, 2008 (together with the Letter, the “Agreement”).
The terms and conditions of this letter shall be the same as those in the
Agreement, except as set forth below:

  (i)   You hereby acknowledge and consent to the assignment and assumption by
UPC Broadband Holding Services BV as the “host company” under the Agreement.    
(ii)   Paragraph 8 of the Agreement titled “Cost of Living Differential” is
hereby amended to revise the last sentence thereof to read as follows:        
Such payment will be made on the normal payroll dates.     (iii)   Paragraph 11
of the Agreement titled “Tax Equalization” is hereby amended by adding the
following sentence thereto:         Any payment of taxes owed by United to you
hereunder shall be paid no later than the earlier of (i) the time prescribed
under United’s Tax Equalization Policy, or (ii) the last day of your second
taxable year beginning after the taxable year in which your U.S. Federal income
tax return is required to be filed (including any extensions) for the year to
which the compensation subject to the tax equalization payment relates, or, if
later, your second taxable year beginning after the latest such taxable year in
which your foreign tax return or payment is required to be filed or made for the
year to which the compensation subject to the tax equalization payment relates;
provided however, that where such payments arise due to an audit, litigation or
similar proceeding, the payments may be scheduled and made in accordance with
the provisions of the applicable authorities under Section 409A of the Internal
Revenue Code (“Section 409A”).     (iv)   Paragraph 14 of the Agreement titled
“Relocation” is hereby deleted in its entirety.     (v)   Paragraph 17 of the
Agreement titled “Termination” is hereby amended by adding the following
thereto:

 



--------------------------------------------------------------------------------



 



W. Gene Musselman
5 June 2008
Page 2 of 3

      The severance payment shall be paid in a lump sum on the date following
the six-month anniversary of your termination of employment; provided, however,
that you must have timely satisfied the condition of execution of a legal
release, without revocation, prior to that date and in the absence of such
timely execution no separation payment shall be payable. The Company shall
provide you with the form of legal release within twenty-one (21) days following
your termination of employment.     (vi)   The Agreement is hereby amended by
adding the following Paragraph 25 thereto:

  25. 409A:   This Agreement is intended to comply with Section 409A, and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A. Notwithstanding any provision to
the contrary in this Agreement, if you have a termination of employment (other
than by reason of death), and you are deemed on your termination date to be a
“specified employee” within the meaning of that term under Section
409A(a)(2)(B), then the payments and benefits under this Agreement that are
subject to Section 409A shall be made or provided as soon as practicable but not
prior to the later of (A) the payment date set forth in this Agreement or
(B) the date that is the earlier of (i) the expiration of the six-month period
measured from the date of your termination or (ii) the date of your death, in
either case without interest for such delay. Any reimbursement of expenses due
to you under this Agreement including, without limitation, the reimbursement
rights set forth in Paragraphs 9, 13 and 15, are limited to actual expenses
incurred and shall be paid no later than the earlier of (i) the time prescribed
under the Company’s applicable policies and procedures, or (ii) the last day of
the calendar year following the calendar year in which you incurred the
reimbursable expense.

All other terms and conditions of the Agreement shall remain in full force and
effect.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



W. Gene Musselman
5 June 2008
Page 3 of 3
If the foregoing amendment to the Agreement is satisfactory, please indicate
your acceptance of the same by signing and returning three executed originals of
this letter.

                      UPC BROADBAND HOLDING SERVICES B.V.       LIBERTY GLOBAL,
INC.     (Host Company)       (Employer)    
 
                   
By:
  /s/ Anton M. Tuijten
 
      By:   /s/ Amy M. Blair
 
    Name: Anton M. Tuijten       Name: Amy M. Blair     Its: Attorney-in-Fact  
    Its: Senior Vice President, Global Human Resources    

         
By:
Name:
  /s/ Charles H.R. Bracken
 
Charles H.R. Bracken    
Its:
  Attorney-in-Fact    
 
        ACCEPTED and AGREED:    
 
        /s/ W. Gene Musselman           W. Gene Musselman     (Employee)    

 